Case 9:19-cv-81451-AHS Document 122 Entered on FLSD Docket 04/07/2021 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 19-81451-CIV-SINGHAL

  CODY BECKER, individually and on
  behalf of all others similarly situated,

         Plaintiff,

  v.

  KELLER WILLIAMS REALTY, INC.,
  and KRISTAN COLE,

       Defendants.
  _______________________________________/

                                    ORDER OF DISMISSAL

         THIS CAUSE came before the Court on the Stipulation for Dismissal filed by the

  parties (DE [121]). The Court having reviewed the Stipulation for Dismissal and the

  docket, it is hereby

         ORDERED AND ADJUDGED that that this action, inclusive of all claims asserted

  or that could have been asserted, by Plaintiff individually against Defendants is dismissed

  in its entirety with prejudice, with each party bearing its own fees and costs. All claims of

  the putative class are hereby dismissed without prejudice. The Clerk is directed to CLOSE

  this case and DENY AS MOOT any pending motions.

         DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 7th day of

  April 2021.




  Copies to counsel of record via CM/ECF
